Name: Commission Regulation (EEC) No 1702/91 of 20 June 1991 adjusting the agricultural conversion rates for the pigmeat sector in the United Kingdom and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6. 91 Official Journal of the European Communities No L 159/53 COMMISSION REGULATION (EEC) No 1702/91 of 20 June 1991 adjusting the agricultural conversion rates for the pigmeat sector in the United Kingdom and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 287/91 (2), and in particular Article 7 (3) thereof, Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 2205/90 (4), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the application of monetary compensatory amounts in the pigmeat sector : Whereas the movement of the market rate for the pound sterling and Portuguese escudo during the reference period 12 to 18 June 1991 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (5), as last amended by Regulation (EEC) No 1644/91 (*), entail, in accordance with Article 2 of Commission Regu ­ lation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 (8), an increase in the monetary differences applicable in the pigmeat sector in the United Kingdom and Portugal effective from 24 June 1991 ; whereas in order to prevent the risk of frequent and economically unjustified adjustments in monetary compensatory amounts it is necessary to adjust the agricultural conversion rate so as to avoid the creation of new monetary differences having regard to the criteria in Article 7 of Regulation (EEC) No 3578/88 , HAS ADOPTED THIS REGULATION: Article 1 In Annex XI to Regulation (EEC) No 1678 /85, the line relating to pigmeat is hereby replaced by the following : \ Agricultural conversion rates Products ECU 1 - £ ... Applicable until ECU 1 = £ ... Applicable from 'Pigmeat 0,797859 23 June 1991 0,801671 24 June 1991 ' ') OJ No L 312, 18 . 11 . 1988, p. 16 . *) OJ No L 35, 7 . 2 . 1991 , p. 10. J) OJ No L 164, 24. 6 . 1985 , p. 6 . 4) OJ No L 201 , 31 . 7 . 1990, p. 7 . 5) OJ No L 164, 24. 6 . 1985 , p . 11 . *) OJ No L 153 , 17 . 6 . 1991 , p. 94 . Ã  OJ No L 310, 21 . 11 . 1985, p. 4 . «) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 159/54 Official Journal of the European Communities 24. 6 . 91 Article 2 r ­ In Annex X to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : \ Agricultural conversion rates Products ECU 1 - Esc . . . Applicable until ECU 1 - Esc ... Applicable from 'Pigmeat 205,664 23 June 1991 207,906 24 June 1991 ' Article 3 This Regulation shall enter into force on 24 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission